Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  141570(49)                                                                                                          Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 141570
                                                                    COA: 283778
                                                                    Allegan CC: 05-014491-FH
  KENT ALLEN LEE,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for adjournment of
  the oral argument and submission of this case is considered and, it appearing that an
  appointed special prosecutor is available to present the argument, the motion is denied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2011                      _________________________________________
                                                                               Clerk